Title: From James Madison to James Simpson, 4 November 1803
From: Madison, James
To: Simpson, James



Sir.
Department of State Novr. 4th. 1803.
Since my last (of the 31st. ult.) I have recd. from Mr. Gavino, a copy of Capt. Bainbridge’s letter to you, of the 29th. of August last, in which he relates the capture of the Imperial Cruiser Mesboha, and the recapture of her American prize the Celia of Boston. Notwithstanding the prefidy [sic] with which hostilities have been thus commenced by the Emperor, as it is important that the dispatches intended to be landed at L’Orient should be immediately forwarded, and as the gun-carriages are already prepared, the Schooner Citizen will proceed to Gibraltar with her Cargo: and if the turn which our Affairs with Morocco, has assumed permits their being presented as first intended, without too much condescention on our part, and it will contribute to any object commensurate with their value, you will not withhold them. Should they not be wanted for such a purpose, you will be pleased to inform Tobias Lear Esqr. our Consul General at Algiers of it. But if they can be safely and conveniently stored, it will be best not hastily to decide upon their not being wanted for the Emperor, but if they should not be immediately given, to wait a suitable time in order to observe the course our affairs may take in relation to him.
The President will probably this day, communicate to Congress the information received respecting the aggression above alluded to, and they will doubtless make provision for meeting the exegency in a manner suited to its nature. As soon as the result is Known I shall communicate it you with such instructions as may grow out of the measures they may think proper to adopt.
Novr. 10th. The Citizen having been detained by objections made by her crew founded on their apprehensions of danger from the Emperor’s Cruizers, your letter of the 5th. Septr. has come to hand in the interval. The President has as above intimated, communicated Capt. Bainbridge’s letter to Congress, who have not yet come to any determination respecting the measures proper to be taken. They will doubtless be only precautionary, and if in the mean time, the Emperor of Morocco is willing to disavow the hostile acts which have taken place, and to consider the peace as continued, notwithstanding what has happened, the President is willing that his ships & subjects should be restored, provided the accommodation shall not appear to you to be a feint calculated merely to obtain them with a view to further acts of perfideous hostility. The Emperor should also cause some satisfaction to be given for the insult offered to your official character by the detention of your person at the house of the Governor of Tangier. If therefore an arrangement can be brought into train, on the principles above indicated, you will connect with it a demand for such satisfaction in the form suggested, by a prudent regard to the honor of the United States. Commodore Preble is ordered to deliver up the Ships & their equipages on your signifying to him that your negociations require it. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:593–94.



   
   For Bainbridge’s letter, see John Gavino to JM, 1 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:373, 374 n. 1).



   
   Mirboka.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:379–80.



   
   See JM to Tobias Lear, 2 Nov. 1803, n. 4.


